      Case 2:21-cv-00990-MHH Document 1 Filed 07/20/21 Page 1 of 8                             FILED
                                                                                       2021 Jul-20 PM 01:39
                                                                                      U.S. DISTRICT COURT
                                                                                          N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

CHRIS CAHILL                                                                  PLAINTIFF

vs.                                 No. 2:21-cv-___

RED CLAY TECHNOLOGY GROUP, INC.,                                             DEFENDANT
RAYBURN C. WASHBURN, JR.,
and DAMON PORRILL

                              ORIGINAL COMPLAINT

      COMES NOW Plaintiff Chris Cahill (“Plaintiff”), by and through his attorney

Courtney Lowery of the Sanford Law Firm, PLLC, and for his Original Complaint

against Red Clay Technology Group, Inc., Rayburn C. Washburn, Jr., and

Damon Porrill (collectively “Defendant” or “Defendants”), he does hereby state

and allege as follows:

                          I. PRELIMINARY STATEMENTS

      1.     Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (“FLSA”), for declaratory judgment, monetary damages,

liquidated damages, interest, and costs, including reasonable attorneys’ fees, as

a result of Defendant’s failure to pay Plaintiff lawful overtime compensation for

hours worked in excess of forty hours per week.

      2.     Upon information and belief, for at least three years prior to the

filing of this Complaint, Defendant has willfully and intentionally committed

violations of the FLSA as described, infra.



                                         Page 1 of 8
                   Chris Cahill v. Red Clay Technology Group, Inc., et al.
                         U.S.D.C. (N.D. Ala.) Case No. 2:21-cv-___
                                     Original Complaint
      Case 2:21-cv-00990-MHH Document 1 Filed 07/20/21 Page 2 of 8




                            II. JURISDICTION AND VENUE

       3.     The United States District Court for the Northern District of

Alabama has subject matter jurisdiction over this suit under the provisions of 28

U.S.C. § 1331 because this suit raises federal questions under the FLSA.

       4.     The acts alleged in this Complaint had their principal effect within

the Southern Division of the Northern District of Alabama, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                                 III.     THE PARTIES

       5.     Plaintiff is an individual and resident of Shelby County.

       6.     Separate Defendant Red Clay Technology Group, Inc. (“RCTG”), is

a domestic, for-profit corporation.

       7.     RCTG’s registered agent for service is Rayburn C. Washburn, Jr.,

at 2644 Old Rocky Ridge Road, Birmingham, Alabama 35216.

       8.     Separate Defendant Rayburn C. Washburn, Jr. (“Washburn”), is an

individual and resident of Alabama.

       9.     Separate Defendant Damon Porrill (“Porrill”) is an individual and

resident of Alabama.

                         IV.      FACTUAL ALLEGATIONS

       10.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       11.    Defendants own and operate an IT outsourcing company based in

Birmingham.

       12.    Washburn is a principal, director, officer, and/or owner of RCTG.

                                          Page 2 of 8
                    Chris Cahill v. Red Clay Technology Group, Inc., et al.
                          U.S.D.C. (N.D. Ala.) Case No. 2:21-cv-___
                                      Original Complaint
      Case 2:21-cv-00990-MHH Document 1 Filed 07/20/21 Page 3 of 8




       13.     Washburn took an active role in operating RCTG and in the

management thereof.

       14.     Washburn, in his role as an operating employer of RCTG, had the

power to hire and fire Plaintiff, often supervised Plaintiff’s work and determined

his work schedule, and made decisions regarding Plaintiff’s pay, or lack thereof.

       15.     Washburn, at relevant times, exercised supervisory authority over

Plaintiff in relation to his work schedule, pay policy and the day-to-day job duties

that Plaintiff’s jobs entailed.

       16.     Porrill is a principal, director, officer, and/or owner of RCTG.

       17.     Porrill took an active role in operating RCTG and in the

management thereof.

       18.     Porrill, in his role as an operating employer of RCTG, had the

power to hire and fire Plaintiff, often supervised Plaintiff’s work and determined

his work schedule, and made decisions regarding Plaintiff’s pay, or lack thereof.

       19.     Porrill, at relevant times, exercised supervisory authority over

Plaintiff in relation to his work schedule, pay policy and the day-to-day job duties

that Plaintiff’s jobs entailed.

       20.     Defendant employs two or more individuals who engage in

interstate commerce or business transactions, or who produce goods to be

transported or sold in interstate commerce, or who handle, sell, or otherwise

work with goods or materials that have been moved in or produced for interstate

commerce, such as computers and office supplies.




                                           Page 3 of 8
                     Chris Cahill v. Red Clay Technology Group, Inc., et al.
                           U.S.D.C. (N.D. Ala.) Case No. 2:21-cv-___
                                       Original Complaint
      Case 2:21-cv-00990-MHH Document 1 Filed 07/20/21 Page 4 of 8




        21.     Defendant’s annual gross volume of sales made or business done

is not less than $500,000.00 (exclusive of excise taxes at the retail level that are

separately stated) in each of the three years preceding the filing of the Original

Complaint.

        22.     Defendant is an “employer” within the meanings set forth in the

FLSA, and was, at all times relevant to the allegations in this Complaint,

Plaintiff’s employer.

        23.     At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

        24.     At all relevant times herein, Defendant directly hired Plaintiff to work

at its facilities, paid him wages and benefits, controlled his work schedule, duties,

protocols, applications, assignments and employment conditions, and kept at

least some records regarding his employment.

        25.     Defendant employed Plaintiff within the three years preceding the

filing of this lawsuit.

        26.     Specifically, Plaintiff was employed by Defendant as a Network

Engineer from January of 2012 until April of 2021.

        27.     Defendant classified Plaintiff as a salaried employee, exempt from

the overtime requirements of the FLSA.

        28.     Plaintiff’s primary job duties were to provide IT support for

Defendant’s clients.

        29.     Plaintiff’s duties often required him to install hardware and software.

        30.     Plaintiff did not write code for or create software.

                                            Page 4 of 8
                      Chris Cahill v. Red Clay Technology Group, Inc., et al.
                            U.S.D.C. (N.D. Ala.) Case No. 2:21-cv-___
                                        Original Complaint
      Case 2:21-cv-00990-MHH Document 1 Filed 07/20/21 Page 5 of 8




       31.    Plaintiff did not have the authority to hire, fire or evaluate other

employees.

       32.    Plaintiff did not manage the enterprise or a customarily recognized

department or subdivision of the enterprise.

       33.    Plaintiff did not exercise discretion or independent judgment as to

matters of significance.

       34.    Plaintiff’s work was rote and routine, and he was subject to the

review of his immediate supervisor for work that was not routine.

       35.    Plaintiff’s primary duty was not the application of systems analysis

techniques and procedures to determine hardware, software or system functional

specifications.

       36.    Plaintiff’s   primary duty was not the                 design, development,

documentation, analysis, creation, testing or modification of computer systems or

programs, including prototypes, based on and related to user or system design

specifications.

       37.    Plaintiff’s primary duty was not the design, documentation, testing,

creation or modification of computer programs related to machine operating

systems.

       38.    Plaintiff regularly worked over forty hours per week.

       39.    Plaintiff estimates he regularly worked on average around 45 hours

per week.

       40.    Defendant did not pay Plaintiff 1.5x his regular rate of pay for hours

worked over 40 per week.

                                          Page 5 of 8
                    Chris Cahill v. Red Clay Technology Group, Inc., et al.
                          U.S.D.C. (N.D. Ala.) Case No. 2:21-cv-___
                                      Original Complaint
     Case 2:21-cv-00990-MHH Document 1 Filed 07/20/21 Page 6 of 8




      41.    At all relevant times herein, Defendant has deprived Plaintiff of

overtime compensation for all of the hours he worked over forty per week.

      42.    Defendant knew or showed reckless disregard for whether its

actions violated the FLSA.

            V.     CAUSE OF ACTION—VIOLATION OF THE FLSA

      43.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

      44.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

      45.    At all times relevant to this Complaint, Defendant has been

Plaintiff’s “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

      46.    At all times relevant to this Complaint, Defendant has been, and

continues to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

      47.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to 40

each week and to pay 1.5x regular wages for all hours worked over 40 each

week, unless an employee meets certain exemption requirements of 29 U.S.C. §

213 and all accompanying Department of Labor regulations.

      48.    At all times relevant times to this Complaint,                  Defendant

misclassified Plaintiff as exempt from the overtime requirements of the FLSA.




                                         Page 6 of 8
                   Chris Cahill v. Red Clay Technology Group, Inc., et al.
                         U.S.D.C. (N.D. Ala.) Case No. 2:21-cv-___
                                     Original Complaint
       Case 2:21-cv-00990-MHH Document 1 Filed 07/20/21 Page 7 of 8




           49.   Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendant failed to pay Plaintiff an overtime rate of 1.5x his regular rate of

pay for all hours worked over 40 each week.

           50.   Defendant’s failure to pay Plaintiff all overtime wages owed was

willful.

           51.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys’ fees, for all violations that occurred within the three years

prior to the filing of this Complaint.

                              VI.     PRAYER FOR RELIEF

           WHEREFORE, premises considered, Plaintiff Chris Cahill respectfully

prays as follows:

           A.    That Defendant be summoned to appear and answer this

Complaint;

           B.    That Defendant be required to account to Plaintiff and the Court for

all monies paid to Plaintiff;

           C.    A declaratory judgment that Defendant’s practices alleged herein

violate the FLSA;

           D.    Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA;

           E.    Judgment for liquidated damages pursuant to the FLSA;

           F.    An order directing Defendant to pay Plaintiff prejudgment interest,

reasonable attorney’s fees and all costs connected with this action;

                                            Page 7 of 8
                      Chris Cahill v. Red Clay Technology Group, Inc., et al.
                            U.S.D.C. (N.D. Ala.) Case No. 2:21-cv-___
                                        Original Complaint
Case 2:21-cv-00990-MHH Document 1 Filed 07/20/21 Page 8 of 8




G.    For a reasonable attorney’s fee, costs, and interest; and

H.    Such other relief as this Court may deem just and proper.

                                      Respectfully submitted,

                                      PLAINTIFF CHRIS CAHILL

                                      SANFORD LAW FIRM, PLLC
                                      Kirkpatrick Plaza
                                      10800 Financial Centre Parkway, Suite 510
                                      Little Rock, Arkansas 72211
                                      Telephone: (501) 221-0088
                                      Facsimile: (888) 787-2040

                                      /s/ Courtney Lowery
                                      Courtney Lowery
                                      Ala. Bar No. 4047-v46j
                                      courtney@sanfordlawfirm.com




                                 Page 8 of 8
           Chris Cahill v. Red Clay Technology Group, Inc., et al.
                 U.S.D.C. (N.D. Ala.) Case No. 2:21-cv-___
                             Original Complaint
